Carley, Judge.
Appellants appeal from the grant of a writ of possession to appellee.
1. Appellee’s motion to dismiss is denied.
2. The trial court failed to make findings of fact and conclusions of law. The record does not show that such findings and conclusions were waived. “Accordingly, the case is remanded with direction that the trial court vacate the judgment and prepare, or cause to be prepared, appropriate findings of fact and conclusions of law. [Cits.]” Forest v. Garner, 164 Ga. App. 396 (298 SE2d 259) (1982). See also Hall v. VNB Mtg. Corp., 167 Ga. App. 219 (306 SE2d 359) (1983).

Judgment remanded with direction.


Deen, P. J., and Banke, J., concur.